IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JOSEPH W. LEWICKI, JR. AND             : No. 2 WAL 2015
ROBERT A. LEWICKI,                     :
                                       :
                  Petitioners          : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
WASHINGTON COUNTY,                     :
PENNSYLVANIA; WASHINGTON               :
COUNTY TAX CLAIM BUREAU;               :
FRANCIS KING; P.S. HYSONG AND          :
SEAN LEWIS,                            :
                                       :
                  Respondents          :

JOSEPH W. LEWICKI, JR. AND             : No. 3 WAL 2015
ROBERT A. LEWICKI,                     :
                                       :
                  Petitioners          : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
WASHINGTON COUNTY,                     :
PENNSYLVANIA AND WASHINGTON            :
COUNTY TAX CLAIM BUREAU AND            :
FRANCIS KING, IN HIS CAPACITY AS       :
TREASURER OF WASHINGTON                :
COUNTY, PA AND P.S. HYSONG AND         :
SEAN LEWIS,                            :
                                       :
                  Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.